Case 21-10899-elf        Doc 34     Filed 08/10/21 Entered 08/12/21 15:44:52        Desc Main
                                    Document      Page 1 of 1



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :    CHAPTER 13
  IN RE:                                      :
                                              :    BANKRUPTCY NO. 21-10899-ELF
  JOHNNETT LOGUIDICE,                         :
                                              :
                          Debtor.             :
                                              :


                                            ORDER
                          10th day of __________________________,
        AND NOW, on this _____              August                2021 upon

consideration of the Prudential Bank f/k/a Prudential Savings Bank (the “Bank”), for Relief from

the Automatic Stay pursuant to 11 U.S.C. §362 (the “Motion”) and after notice thereof, and

after a hearing, and for the reasons stated in court, it is hereby,

        ORDERED that the Motion is GRANTED; and it is further

ORDERED that the automatic stay in the within bankruptcy proceeding is hereby lifted

pursuant to 11 U.S.C. §362(d)(1) to permit the Bank to proceed to exercise any and all in rem

rights it has under any and all applicable laws with respect to 5819 Ellsworth Street,

Philadelphia, PA 19143, Parcel/OPA Number 03-3-1310-00; and it is further

        ORDERED that the fourteen (14) day stay pursuant to Federal Rule of Bankruptcy

Procedure 4001(a)(3) is waived.




                                                  ______________________________________
                                                  ERIC L. FRANK
                                                  U.S. BANKRUPTCY JUDGE
